Citation Nr: 0945519	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-19 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus, type II. 

2.  Entitlement to an initial compensable rating for diabetic 
retinopathy of the right eye. 

3.  Entitlement to service connection for an upper extremity 
disorder, claimed as peripheral neuropathy, to include as 
secondary to a service-connected disability. 

4.  Entitlement to service connection for skin rash, to 
include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) of the Cleveland, 
Ohio Tiger Team. The case was subsequently transferred to the 
Montgomery, Alabama RO where it was certified on appeal. 


FINDINGS OF FACT

1. Diabetes mellitus, type II is productive of the need for 
oral hypoglycemic agent and restricted diet; insulin and 
regulation of activities is not shown. 

2. Diabetic retinopathy of the right eye is productive of 
20/20 corrected visual acuity; 20/50 to 20/100 corrected 
visual acuity of eye is not shown. 

3. A diagnosis of peripheral neuronopathy of the upper 
extremities is not shown. 

4. The Veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.

5. A skin rash, diagnosed as dermatitis, is not recognized by 
VA as causally related to exposure to herbicide agents used 
in Vietnam.

6. A skin rash was not demonstrated during service, or for 
many years thereafter; a skin rash is not related to active 
service.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus, type II have not been met. 38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2009).

2. The criteria for an initial compensable rating for 
diabetic retinopathy of the right eye have not been met. 38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.84, DC 6079 (2009).

3. An upper extremity disorder, claimed as peripheral 
neuropathy was not incurred in or aggravated by service, nor 
is it due to a service-connected disability. 38 U.S.C.A. 
§§ 1110, 1155, 5103(a), 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.310 (2009).  

4. A skin rash was not incurred in or aggravated by service, 
nor can it be presumed to be due to herbicide exposure. 38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155;
38 C.F.R. Part 4. Separate diagnostic codes identify the 
various disabilities. When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal. See generally Fenderson v. West, 12 Vet. App. 119 
(1999).

The United States Court of Appeals for Veterans Claims 
(Court) indicated that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded. AB v. Brown, 6 Vet. App. 35, 38 (1992).

Service connection for diabetes mellitus, type II  was 
granted by rating decision of October 2004 and a 20 percent 
rating was granted, effective February 2003. Service 
connection for diabetic retinopathy, right eye, was also 
granted by rating decision of October 2004. A noncompensable 
rating was granted, effective October 2004. March 2005. The 
Veteran disagreed with the initial ratings.

Diabetes Mellitus, Type II

Under the applicable rating criteria, evidence that diabetes 
mellitus requires insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet, warrants a 20 
percent rating. 38 C.F.R. § 4.119, DC 7913 (2009). The next 
higher evaluation, 40 percent, requires evidence of the need 
for insulin, a restricted diet, and regulation of activities. 
Id.

Throughout the current appeal, the Veteran has asserted that 
his diabetes mellitus, type II, is more severe than the 
current 20 percent evaluation reflects. Medical evidence 
received during the current appeal clearly illustrates that 
his diabetes mellitus requires oral hypoglycemic agent and 
restricted diet. 

An October 2004 VA examination showed that the Veteran took 
oral medication twice a day. The examination showed that he 
did not have any restrictions and was active around the 
house. He had a tractor and took care of the yard. He worked 
around the house and sometime walked seven miles at a time. 

January 2006 VA outpatient treatment evidence showed that the 
Veteran was rated at low risk for complications for 
uncontrolled diabetes mellitus; however, in April 2006, his 
diabetes mellitus was described as uncontrolled and his 
medication was increased. An August 2007 VA examination 
showed his HgbA1c and diabetes mellitus were stable.  

The evidence does not show, however, that the Veteran's 
diabetes mellitus is of such severity as to require 
restriction of his activities. Of particular significance to 
the Board is the evidence in the record that he walked seven 
miles at a time and was active around his house, indicating 
no restriction on his activities.

As regulation of the Veteran's activities due to his diabetes 
has not been shown, there is no basis to assign a rating 
greater than the currently-assigned evaluation of 20 percent 
at any time during the current appeal. The evidence is not in 
equipoise, therefore, the provisions of 38 U.S.C.A. § 5107(b) 
regarding resolution of reasonable doubt are not applicable. 
Hence, the appeal is denied.

Diabetic Retinopathy of the Right Eye

Under applicable rating criteria, Note 1 following DC 7913 
stipulates that compensable complications of diabetes will be 
evaluated separately unless they are part of the criteria 
used to support a 100 percent rating and that noncompensable 
complications are considered to be part of the diabetic 
process under DC 7913.

Evaluations of defective vision range from 10 percent to 100 
percent based on impairment of central visual acuity or 
anatomical loss of one eye or both eyes under the provisions 
of DCs 6061 to 6079. When service connection is in effect for 
only one eye, the nonservice-connected eye is considered to 
have vision of 20/40 or better. Only when a veteran has 
blindness in one eye which is service connected and 
nonservice-connected blindness in the other eye will the 
rating be evaluated as if both disabilities were service 
connected. 38 U.S.C.A. § 1160; 38 C.F.R. § 3.383.

Under DC 6079, which relates to visual acuity, a 10 percent 
rating contemplates visual acuity ranging from 20/50 to 
20/100 in the service-connected eye. A higher, 20 percent 
disability rating (under DC 6077) requires visual acuity in 
the service-connected eye of 20/200 or worse. The best 
distant vision obtainable after best correction by glasses 
will be the basis of the rating. See 38 C.F.R. § 4.75. 

In the instant case, the Veteran underwent a VA examination 
in October 2004. It was noted that he was seen in the eye 
clinic in September 2004 with no findings of diabetic 
retinopathy. He had visual acuity corrected to 20/20. There 
were no complaints of visual field defects. The diagnostic 
impression was very mild nonproliferative diabetic 
retinopathy of the right eye, refraction of compound 
hyperopic astigmatism and presbyopia in each eye. 

The Veteran testified at a RO hearing in May 2006. He stated 
that he had sharp pain in his right eye, usually two times a 
week. He stated that his eyesight had improved and that it 
was now corrected by glasses.  In August 2007, he underwent a 
VA examination for his diabetic mellitus. The eye examination 
showed normal visual acuity and normal visual fields. The 
examination indicated that there was no diabetic retinopathy. 

In light of the evidence, the Board finds that a compensable 
evaluation for diabetic retinopathy is not warranted. The 
Veteran's diabetic retinopathy manifests in no worse than 
20/20 corrected vision in the right eye. As his central 
visual acuity is better than 20/50, the right eye diabetic 
retinopathy is noncompensable. 

The October 2004 VA examination showed very mild 
nonproliferative diabetic retinopathy of the right eye, 
refraction of compound hyperopic astigmatism and presbyopia 
in each eye; however, refraction of compound hyperopic 
astigmatism and presbyopia in each eye, are not diseases or 
injuries within the meaning of VA legislation. See 38 C.F.R. 
§ 3.303 (b). The Board further notes that there is no recent 
evidence of active pathology in the right eye. Accordingly, 
the claim of entitlement to a compensable evaluation for 
right eye diabetic retinopathy is not warranted. 

With respect to the Veteran's increased rating claims, the 
Board has also considered his statements and sworn testimony 
that his disabilities are worse.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of these disorders according to the appropriate 
diagnostic codes.  Such competent evidence concerning the 
nature and extent of his disabilities has been provided by 
the medical personnel who have examined him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which these disabilities are evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the Veteran has not been hospitalized for his 
diabetes mellitus, type II or right eye diabetic retinopathy.  
Further, the evidence does not show, nor has he claimed, 
marked interference with employment.  Moreover, the rating 
criteria reasonably describe his disability level and 
symptomatology, and provide for higher ratings for additional 
or more severe symptoms than currently shown by the evidence.  

Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluations are, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, under 38 C.F.R. § 3.321 is not warranted.  



Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002). If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2009). 

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2009).  Further, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310 (2009). Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated. Allen v. Brown, 7 Vet. App. 439 (1995). When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Peripheral Neuropathy of the Upper Extremities

The Veteran claims that he has peripheral neuropathy of the 
upper extremities, to include as due to service-connected 
diabetes mellitus, type II.  Service connection may only be 
granted for a current disability; when a claimed condition is 
not shown, there may be no grant of service connection. See 
38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability). "In the absence of 
proof of a present disability there can be no valid claim." 
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
	
	In this case, none of the Veteran's service treatment records 
show findings, treatment, or diagnoses for peripheral 
neuropathy of the upper extremities.  Therefore, peripheral 
neuropathy or any symptoms reasonably attributed thereto was 
not noted in service.  Post-service evidence reflects that 
the Veteran complained of numbness in his hands in 
February 2004 VA outpatient treatment records.  In an 
October 2004 VA examination, he complained of numbness in his 
left and right arms but there were no signs of paresthesia. 
Electromyography and nerve conduction studies were normal.  
Therefore, peripheral neuropathy has not been shown by the 
medical evidence of record.
	
	The Board has considered the Veteran's hearing testimony and 
statements asserting a nexus between diabetes mellitus II and 
upper extremities symptomatology; however, there is no 
present disability of the upper extremities shown.  
Therefore, in the absence of peripheral neuropathy of the 
upper extremities, service connection for peripheral 
neuropathy of the upper extremities is not warranted.  

Skin Rash

In addition to the regulations cited above, diseases 
associated with exposure to certain herbicide agents used in 
support of military operations in the Republic of Vietnam 
during the Vietnam era will be considered to have been 
incurred in service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 
3.307(a)(6). 

The following diseases are associated with herbicide exposure 
for the purposes of the presumption: chloracne or other 
acneform disease consistent with chloracne, Type II diabetes 
mellitus, Hodgkin's disease, CLL, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and 
certain soft- tissue sarcomas. 38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).

The Veteran claims that he has skin rash, to include as due 
to exposure to herbicides during his tour in Vietnam.  
Service treatment records are devoid of findings of 
complaints, treatment, or diagnosis of a skin rash.  
Therefore, a chronic skin disorder was not noted in service.  
Post-service evidence reflects that he underwent a VA 
examination in February 1987. There were no skin complaints 
during this examination, and when his skin was examined, it 
was found to be normal. In October 2004, he underwent a VA 
diabetes mellitus examination.  He complained of a 7 to 8 
year history of blisters on his feet, especially between his 
toes. Examination of the skin was normal. The examiner 
diagnosed skin rash resolved, not related to herbicide 
exposure. 

A VA skin examination revealed a history of dermatitis of 30 
years, but had not been active for the past few years since 
his diabetes mellitus was controlled and he was using a 
lubricant. It was also noted that he could not use cologne. 
The diagnosis was no active dermatitis. 

During the May 2006 RO hearing, he Veteran testified that his 
skin rash started in the late 70's or early 80's. He stated 
that he did not know what brought about the rash, only that 
he was having scratching and itching. He testified that his 
doctor told him that the skin rash was consistent with a 
nerve problem. He also stated that he had the rash on his 
limbs and sometimes on his stomach and knees. He testified 
that he did not have the rash in service. 

The Board will first address the Veteran's contention that 
his skin rash is due to exposure to herbicides during his 
active service in Vietnam. In this regard, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service. 38 C.F.R. § 3.307(a)(6).

The Veteran's DD 214 establishes that he had active service 
in the Republic of Vietnam within the presumptive period 
specified above. As such, it is presumed that he was exposed 
to an herbicide agent during active service. See 38 C.F.R. 
§ 3.307(a)(6)(iii).  Despite presumed exposure to an 
herbicide agent, presumptive service connection under 38 
C.F.R. § 3.307(a)(6) is still not for application. Indeed, 
service connection is only warranted on this basis for a 
specific list of diseases set forth under 38 C.F.R. § 
3.309(e), to include chloracne or other acneform diseases 
consistent with chloracne.  Therefore, because a skin rash 
characterized as dermatitis is not among the disorders listed 
under 38 C.F.R. § 3.309(e), an award of presumptive service 
connection based on herbicide exposure is not warranted.

Next, the Board will consider the claim on a direct basis.  
Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994). However, the competent evidence does not relate the 
skin rash to in-service herbicide exposure or to any other 
incident of active service.

First, the service treatment records did not show any 
complaints or treatment referable to skin rash. Furthermore, 
a separation examination completed in December 1971, just 
prior to discharge from active duty service, revealed normal 
clinical evaluations of the skin. Based on the foregoing, the 
service records do not reflect skin rash.

As previously stated, this does not in itself preclude a 
grant of service connection. Indeed, service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service. See 38 C.F.R. § 3.303(d). Nevertheless, 
a review of the previously cited post-service evidence does 
not support the conclusion that skin rash is causally related 
to active service. 

	The post-service medical evidence does not reveal any skin 
complaints or skin disorder in his first VA examination after 
service in 1987. His skin was described as normal. The first 
evidence of skin complaints was in 2004, and the Veteran 
stated that the condition began 7 to 8 years prior to the 
examination, dating the onset to 1996 or 1997, more than 20 
years after discharge.  Moreover, during his May 2006 hearing 
testimony he indicated that his skin disorder did not occur 
in service, and he testified that his physician attributed 
his skin condition to a nerve condition.  Therefore, the 
medical evidence does not show continuity of symptomatology.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that no 
medical professional has related the Veteran's skin rash to 
active duty service.  Therefore, no medical nexus has been 
shown.
	
In this case, the Veteran states that his skin condition did 
not begin until after service, and the first medical evidence 
of a skin rash in October 2004 indicates that the rash had 
resolved and was not due to herbicide exposure. As such, 
since the skin rash is not a presumptive disease for 
herbicide exposure, it did not occur in service, and it has 
not been attributed to service or herbicide exposure, service 
connection for a skin rash is not warranted on a presumptive 
or direct basis. 
	
The Board has also considered the Veteran's statements 
regarding continuity since service.  As noted above, he is 
competent to report symptoms because this requires only 
personal knowledge as it comes to him through his senses.  
Layno, 6 Vet. App. at 470.  In determining whether statements 
submitted by a veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).
	 
	In this case, the Board finds that to the extent the Veteran 
maintains a history of continued symptomatology since active 
service, his statements, while competent, are nonetheless not 
credible.  First, the Board emphasizes the multi-year gap 
between discharge from active duty service (1971) and initial 
reported symptoms related to a skin disorder in 2004 (over 40 
years later).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between 
service and initial symptoms of disability).
	
	Moreover, a history of a continued skin disorder since active 
service is inconsistent with the other evidence of record.  
Indeed, a chronic skin disorder was not shown in service or 
on a VA examination undertaken 16 years after service.  
Further, the post-service evidence does not reflect 
complaints related to a skin disorder for more than 30 years 
following active service. 
	
	To the extent the Veteran's statements assert continuity of 
symptomatology, the Board finds his current recollections and 
statements made in connection with a claim for benefits to be 
of lesser probative value.  See Pond v. West, 12 Vet. App. 
341 (1999) (although Board must take into consideration the 
veteran's statements, it may consider whether self-interest 
may be a factor in making such statements).  Therefore, 
continuity has not here been established, either through the 
medical evidence or through his statements.
	
The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between a skin disorder and 
active duty service.  While the Board reiterates that he is 
competent to report symptoms as they come to him through his 
senses, a chronic skin disease is not the types of disorder 
that a lay person can provide competent evidence on questions 
of etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.
	
Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies. See 38 U.S.C.A. § 7261(b)(2). In 
the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless. 
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant. 
See Shinseki v. Sanders.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.  

The Veteran's diabetes mellitus, type II and diabetic 
retinopathy of the right eye claims arise from his 
disagreement with the initial evaluation following the grant 
of service connection. Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
outpatient treatment records, and he was afforded VA 
examinations in October 2004 and August 2007. The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

As to the service connection claims, the VCAA duty to notify 
was satisfied by way of a letter sent to the Veteran in 
March 2004 that fully addressed all notice elements and was 
sent prior to the initial RO decision in this matter. The 
letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence. Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date. With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claims. This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary. See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim. 

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). First, 
the RO has obtained VA outpatient treatment records. 

Further, the Veteran was provided an opportunity to set forth 
his contentions during an RO hearing in May 2006. Next, 
specific medical opinions pertinent to the issues of diabetic 
retinopathy, bilateral peripheral neuropathy of the upper 
extremities, and skin rash were obtained in October 2004 and 
August 2007.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained. Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claims. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus, type II is denied. 

An initial compensable rating for diabetic retinopathy of the 
right eye is denied. 

Service connection for an upper extremity disorder, claimed 
as peripheral neuropathy, to include as due to a service-
connected disability, is denied. 

Service connection for skin rash, to include as due to 
herbicide exposure, is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


